DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-13, 16-19, 21, 22 and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, prior art failed to disclose or fairly suggest a ceramic wavelength converter assembly having a layered structure, comprising, along with other recited claim limitations, 
wherein a diameter of pores of the porous structure of the upper barrier layer is bigger than a diameter of pores of the porous structure of the lower barrier layer 
as indicated allowable on non-final rejection sent out on 11/30/2020, as amended on 2/25/2021 and as argued on page 7 of the remarks filed on 2/25/2021. Claims 4-12 and 24 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 13, prior art failed to disclose or fairly suggest a light emitting device comprising, along with other recited claim limitations, 
wherein a diameter of pores of the porous structure of the upper barrier layer is bigger than a diameter of pores of the porous structure of the lower barrier layer
as indicated allowable on non-final rejection sent out on 11/30/2020, as amended on 2/25/2021 and as argued on page 7 of the remarks filed on 2/25/2021. Claims 16-18 and 25 depend from claim 13 and hence are allowed for the same reason therein. 
Regarding Claim 19, prior art failed to disclose or fairly suggest a light emitting device comprising, along with other recited claim limitations, 
wherein a diameter of pores of the porous structure of the upper barrier layer is bigger than a diameter of pores of the porous structure of the lower barrier layer
as indicated allowable on non-final rejection sent out on 11/30/2020, as amended on 2/25/2021 and as argued on page 7 of the remarks filed on 2/25/2021. Claims 21, 22 and 26 depend from claim 19 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        3/13/2021